DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/8/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-13, 16 and 21-22 are under 35 U.S.C. 103 as being unpatentable over (US 2008/0119374 A1) to Willberg et al.  (hereinafter Willberg).
Willberg is directed toward treatments of oil formations with aqueous acidic compositions.  Willberg discloses at paragraph [0010] that a composition of a mineral acid selected from sulfuric, hydrochloric or phosphoric acids in combination with a triethanolamine and an amino acid of L-theronine.  Willberg discloses at paragraph [0010] that the amino acid was greater than 0 to 99%.  Willberg discloses at paragraph [0107] that 50% by weight of PLA, which is an alternative to an amino acid is added.  Willberg discloses at paragraph [0108] that 5 mol% of triethanolamine was added to the solution.  Willberg discloses at paragraph [0109] that 10 mol% of H2SO4 was added.  Willberg discloses at paragraph [0010] that it is greater than 0 to 99% that overlaps on Applicants ratio of the acid being not more than 15:1, 10:1, 3:1 and 4:1 respectively based on the amino acid variable to the amount of 10 mol % sulfuric acid and 5mol% alkanolamine.  Willberg discloses at paragraph [0010] that a solvent of a mineral acid and/or triethanolamine is mixed with an acid precursor that is disclosed to include amino acids.   Willberg discloses at paragraph [0124] that in claim 10 that the solvent is 10 to 60% of acid precursor that reads on Applicants ranges of 20%:80% to 80%:20%, 30%:70% to 70%:30% and 50%:50% respectively.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Willberg to select Applicants composition to treat wellbores that forms a prime facie case of obviousness that reads on claims 1-13, 16 and 21-22.

6.	Claims 1-22 are under 35 U.S.C. 103 as being unpatentable over the disclosure of (US 2008/0119374 A1) to Willberg et al.  (hereinafter Willberg) in view of the teachings of (US 2016/0130496 A1) to Holtsclaw et al.  (hereinafter Holtsclaw).
Willberg is directed toward treatments of oil formations with aqueous acidic compositions.  Willberg discloses at paragraph [0010] that a composition of a mineral acid selected from sulfuric, hydrochloric or phosphoric acids in combination with a triethanolamine and an amino acid of L-theronine.  Willberg discloses at paragraph [0010] that the amino acid was greater than 0 to 99%.  Willberg discloses at paragraph [0107] that 50% by weight of PLA, which is an alternative to an amino acid is added.  Willberg discloses at paragraph [0108] that 5 mol% of triethanolamine was added to the solution.  Willberg discloses at paragraph [0109] that 10 mol% of H2SO4 was added.  Willberg discloses at paragraph [0010] that it is greater than 0 to 99% that overlaps on Applicants ratio of the acid being not more than 15:1, 10:1, 3:1 and 4:1 respectively based on the amino acid variable to the amount of 10 mol % sulfuric acid and 5mol% alkanolamine.  Willberg discloses at paragraph [0010] that a solvent of a mineral acid and/or triethanolamine is mixed with an acid precursor that is disclosed to include amino acids.   Willberg discloses at paragraph [0124] that in claim 10 that the solvent is 10 to 60% of acid precursor that reads on Applicants ranges of 20%:80% to 80%:20%, 30%:70% to 70%:30% and 50%:50% respectively.  Willberg discloses each and every element as arranged in claims 1-13, 16 and 21-22, but is silent regarding the additives of iodide and an alkynyl alcohol.
Holtsclaw is directed toward compositions used in downhole treatments of wellbores in fracturing and acidizing treatments.   Willberg and Holtsclaw are both directed toward compositions used in downhole treatments of wellbores in fracturing and acidizing treatments and thus are analogous art.  Holtsclaw teaches at paragraph [0003] that various fluids are used in different treatments of wellbores.     Holtsclaw teaches at paragraph [0086] that a secondary material is added to the treatment fluids.  Holtsclaw teaches at paragraph [0089] that the secondary materials includes the materials formed by the reactions of an acid with a base that includes a base of L-arginine, an amino acid, alone or in combination with an alkanolamine of a triethanolamine with that of a mineral acid of hydrochloric acid.  Holtsclaw teaches at paragraph [0090] that the secondary material can be at least one of a copper(I) iodide, a diethanolamine, an amino acid of arginine, methionine, valine or lysine and potassium iodide or sodium iodide and a mineral acid of sulfuric or nitric acid and a propargyl alcohol.  Holtsclaw teaches at paragraph [0091] that the carrier fluid is an aqueous liquid.  Holtsclaw teaches at paragraph [0094] that the fluid can be a fracturing fluid, clean-up fluid or an acidizing fluid that contain multiple different concentrations of the secondary materials in the fluids.  Holtsclaw teaches at paragraph [0194] that the fluids includes a sulfonic acid to prevent scale formation.  Holtsclaw teaches at paragraph [0197] that the scale formation inhibiting materials have a 1:1 to 1:2 ratio with the secondary material selected.  Holtsclaw teaches at paragraph [0205] that secondary materials may be an amino acid of arginine or threonine.  Holtsclaw teaches at paragraph [0210] that composition is an aqueous solution with an alcohol, a chelating agent and a pH modifier.  Holtsclaw teaches compositions with additives for treatment of formations that provides benefits that would motivate one skilled in the art to combine with the treatment fluids of Willberg when fracturing or acidizing a formation.
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Willberg in view of the teachings of Holtsclaw to select Applicants composition to treat wellbores that forms a prime facie case of obviousness that reads on claims 1-22.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766